Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation at least two “single” fibers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claims, it is not clear what is meant by at least two fibers, (claim 22) or at least two single fibers, (claims 1 and 20), “each having a resin filament infused with minerals”.  How does a fiber have a filament?  The claimed structure is not clear.  A filament is generally speaking considered to be a type of fiber.  It is not clear though how a fiber has at least two filaments?  As best understood, the claim is drawn to a yarn having a denier of at least 300 comprising multiple filaments or fibers which have been infused with mineral with intermingle.  But the limitation of fibers having filaments is not clear. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandor et al, U.S. Patent No. 5,851,668 in view of Textile Glossary definition of Intermingling page 84.
Sandor discloses fibers and filaments which comprise a polymer, (resin)  and a filler such as titanium dioxide, aluminum oxide and silicon oxide which is added to the polymer before the fibers and filaments are spun. See col. 2, lines 12-25; col. 5, lines 15-24; col. 6, lines 55-65.   The fibers and filaments can be formed into yarns which are made up of a plurality of such single fibers or filaments of the same type.  See col. 3, lines 4-8.  The yarns can have deniers of greater than 300. See example 9.   The yarns can be subjected to a texturizing process.  See example 9. 
The yarns can be used to form woven fabrics.  See col. 2, lines 45-48.  Note that in order to weave,  warp and weft are both provided, therefore, Sandor implicitly teaches the step of providing the warp and weft yarns because it teaches weaving.  The fabrics can be formed into upholstery.   See col. 7, lines 34-35.  With regard to the limitation that the woven has a smooth matte finish and that the textile has a textured finish, since smooth and textured are relative terms or terms of degree and no particular values are claimed or provided, any woven fabric would have at least a degree of smoothness and matteness, as well as a degree of texture due to be formed from three dimensional yarns.  
Since the filaments of Sandor are infused with the same minerals as those claimed, they would necessarily and inherently have the claimed thermoreactive properties.  

With regard to the fabric being a woven mesh, since Sandor teaches woven fabrics generally, it would have been obvious to have selected from any particular known woven fabric, including a mesh fabric, depending on the final use of the fabric.  
With regard to claims 5-8, while Sandor does not teach dyeing or providing the fabric with stain resistance treatment, since it is conventional in the art of textiles to both dye and treat fabrics with stain resistance treatments in order to provide improved an improved appearance and improved resistance to stains, it would have been obvious to one of ordinary skill in the art to have treated the fabrics disclosed by Sandor with dyes and with stain resistance treatments.
With regard to the fabric being bleach cleanable, since the structure of the fabric of Sandor is the same as the claimed fabric, it would reasonably be expected to have the same property of being bleach cleanable.
Sandor does not disclose that the yarn is subjected to intermingling.  However, Sandor does teach forming multifilament yarns from a plurality of filaments.  See  example 2.
Textile Glossary teaches that intermingling is a process of using air jets to create turbulence to entangle the filaments of continuous filament yarns to provide dimensional stability and cohesion for further processing.  Since the intermingling process provides dimensional stability and cohesion, it is reasonable to expect that it would strengthen the yarn and provide for interlacing points, since it entangles the filaments, thus meeting the limitations of claims 8-9.
Therefore, it would have been obvious to have subjected the filaments of Sandor to an intermingling process in order to provide them with dimensional stability and cohesion for further processing.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandor et al, U.S. Patent No. 5,851,668 in view of Textile Glossary definition of Intermingling and further in view of Hart, Sr. et al, U.S. Patent Application Publication No. 2006/0003653.
Sandor does not disclose applying an acrylic backing.
However, Hart discloses applying an acrylic backing to upholstery fabrics.  See paragraph 0059.  
Therefore, it would have been obvious to one of ordinary skill in the art to have applied a backing to the upholstery fabric of Sandor in view of the teaching of Hart of the suitability of such backings for upholstery fabrics.  
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Applicant argues that the specification provides support for the limitation of two “single” fibers.  However, while Applicant has pointed to portions of the specification providing support for two fibers, the cited portions do not provide support for two “single” fibers.  Therefore, the rejection is maintained.
With regard to the 112(b) rejection, Applicant argues that the specification makes the answer to the question, how does a fiber “have” a filament” clear because it states “two fibers having a resin filament infused with minerals and that it is known in the art to use fibers having a resin filament infused with minerals.  However, these portions do not answer the above question.  No definitions are set forth in the specification for either fiber or filament.  Thus, turning to an art specific glossary, the following definitions are found:  
Fiber: is defined as a unit of matter, either natural or manufactured that forms the basic element of fabrics and other textile structures.  A fiber is characterized by having a length at least 100 times its diameter or width.  The term refers to units that can be spun into a yarn or made into a fabric by various methods including weaving, knitting, braiding, felting and twisting.  The essential requirements for fibers to be spun into yarn include a length of at least 5 millimeters, flexibility cohesiveness, and sufficient strength.  
Filament:  is defined as a fiber of indefinite or extremely length such as found naturally in silk.  Manufactured fibers are extruded into filaments that are converted into filament yarn, staple or tow.  (definitions from Hoechst Cellanese Textile Glossary, copies of the relevant portions are attached to this action). 
Looking at the textile glossary definition, it becomes clear that a filament is a type of fiber.  Thus, it is not clear how a fiber has a filament. How does a fiber have a fiber?  The structure claimed is not clear.  A yarn can have a filament or filaments, but a fiber cannot have a filament or filaments.  Does this refer to a fiber being a filament, (i.e., a continuous fiber)?  
Applicant’s amendment has removed the 112(b) rejection regarding “heavy intermingle”. 
A new art rejection is set forth in view of the amendments to the claims.  The previous rejection has been overcome by the amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789